

115 SJ 62 IS: Formalizing congressional opposition to any withdrawal from the North Atlantic Treaty, requiring the advice and consent of the Senate to modify or terminate the North Atlantic Treaty, and authorizing litigation to advance the Senate's constitutional authority.
U.S. Senate
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS2d SessionS. J. RES. 62IN THE SENATE OF THE UNITED STATESJuly 26, 2018Mr. Kaine (for himself, Mr. Gardner, Mr. Reed, and Mr. McCain) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONFormalizing congressional opposition to any withdrawal from the North Atlantic Treaty, requiring
			 the advice and consent of the Senate to modify or terminate the North
			 Atlantic Treaty,  and authorizing litigation to advance the Senate's
			 constitutional authority.
	
 Whereas the President is constitutionally required to seek the advice and consent of the Senate in order to enter into a treaty on behalf of the United States and must therefore seek the advice and consent of the Senate to withdraw from a treaty: Now, therefore, be it
	
 1.Opposition of Congress to withdrawal from North Atlantic TreatyCongress opposes any effort to withdraw the United States from the North Atlantic Treaty, done at Washington, DC, April 4, 1949.
		2.Requirement to receive the advice and consent of the Senate to modify or terminate the North
 Atlantic TreatyThe President may only withdraw from the North Atlantic Treaty, in accordance with its terms, pursuant to the advice and consent of the Senate, provided that two thirds of the Senators present concur, or pursuant to an Act of Congress.
		3.Authorization of Senate Legal Counsel to represent the Senate in opposition to withdrawal from
			 North
 Atlantic TreatyThe Senate Legal Counsel is authorized to represent the Senate in initiating or intervening in any judicial proceedings in any Federal court of competent jurisdiction, on behalf of the Senate, in order to oppose any withdrawal of the United States from the North Atlantic Treaty and to ensure that such withdrawal is pursuant to the advice and consent of the Senate or an Act of Congress.
 4.Reporting requirementThe Senate Legal Counsel shall report as soon as practicable to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives with respect to any judicial proceedings which the Senate Legal Counsel initiates or in which it intervenes pursuant to this resolution.